Citation Nr: 0420073	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asbestosis 
disability.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to an increased rating for a 
psychophysiological gastro-intestinal reaction, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to October 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from October 1996 and October 1998 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that by way of correspondence dated December 
2001, the veteran withdrew his claim of entitlement to 
service connection for a kidney disorder due to exposure to 
heavy metals.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a July 2004 memorandum, the veteran's representative 
indicated that the veteran was now requesting a Board 
videoconference hearing in connection with his appeal.  
Therefore, the case must be returned to the RO to afford the 
veteran the requested hearing. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The veteran should be scheduled for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing request or 
does not appear for the hearing, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


